Title: Orders, 2 June 1756
From: Washington, George
To: 

 

Knowledge.
Winchester: Wednesday, June 2d 1756.

Captain Bell and his men are to march immediately to Conogochieg—Captain Peachy and Charles Lewis Lieutenants Bullet and Lowry; Ensigns Hubbard and McCarty, are to remain in town: The rest of the Officers are to set out immediately for Fredericksburgh.
Colonel Washington will receive the Draughts which arrived here yesterday. They are to be drawn up at five o’clock this afternoon for that purpose.
